t c no united_states tax_court roy e and linda day petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies in ps' federal_income_tax for the years through ps seek to augment the amount of sec_29 i r c nonconventional fuel source credits they may take against regular income_tax by increasing the availability of such credits under the sec_29 i r c limitation ps argue that if their taxable_income in each year had not been reduced by tax preference items the resulting tax payable on that income would nonetheless have been the same due to sec_29 i r c credits generated in these years r contends that relief under the sec_59 i r c tax_benefit_rule is not warranted the preferences by reducing ps' taxable_income allowed an increased amount of sec_29 i r c credits to go unused in the years generated and thereby increased the sec_29 i r c credits available to be carried over indefinitely pursuant to sec_53 i r c held ps are not entitled to use the sec_59 i r c tax_benefit_rule to reduce their tentative_minimum_tax in order to increase the sec_29 i r c credits available under the sec_29 i r c limitation 88_tc_663 affd 842_f2d_180 7th cir distinguished marcia allen broughton for petitioners michael a yost jr for respondent opinion nims judge respondent determined deficiencies in roy e and linda day's petitioners or the days federal_income_tax for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the only issue for decision is whether petitioners can utilize sec_59 to compute their tentative minimum taxable_income thereby increasing the extent to which they can apply qualified sec_29 credits against their regular income_tax for the taxable years through for the reasons that follow we hold that they cannot for ready reference the following acronyms are used throughout this opinion tmt- tentative_minimum_tax tmti- tentative minimum taxable_income rit- regular income_tax amt- alternative_minimum_tax amti- alternative_minimum_taxable_income this case was reassigned to judge arthur l nims iii by order of the chief_judge all section references unless otherwise specified are to sections of the internal_revenue_code in effect for the years at issue statutory provisions applicable to the years in issue are reproduced in the appendix all of the facts have been stipulated the court finds these facts this reference incorporates the stipulation of facts and attached exhibits petitioners were married and resided in morgantown west virginia when they filed their petition respondent determined deficiencies in petitioners' federal_income_tax for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners invested in oil- and gas-producing properties the production from which qualified for sec_29 nonconventional fuel source credits of dollar_figure in dollar_figure in and dollar_figure in petitioners had depletion intangible drilling costs accelerated_depreciation and adjustments in and totaling dollar_figure dollar_figure and dollar_figure respectively these amounts were added to petitioners' taxable_income to calculate their amti petitioners' taxable_income as determined by respondent was dollar_figure and their rit as so determined was dollar_figure respondent also determined self-employment_tax to be dollar_figure for the taxable_year the days had no amt liability for for petitioners' taxable_income as determined by respondent was dollar_figure with rit liability of dollar_figure and amt liability of dollar_figure respondent also determined petitioners' liability for self-employment_tax to be dollar_figure for the taxable_year petitioners' taxable_income as determined by respondent was dollar_figure and their rit as so determined was dollar_figure petitioners' liability for the amt was dollar_figure respondent also determined petitioners' self-employment_tax to be dollar_figure for the taxable_year for dollar_figure of the qualified sec_29 credit of dollar_figure was allowed by respondent no sec_29 credit was allowed for either or an unused sec_29 credit of dollar_figure from was carried over to pursuant to the sec_53 minimum_tax_credit see sec_53 the credit along with an unused sec_29 credit of dollar_figure and amt of dollar_figure from was subsequently carried forward to to produce a minimum_tax_credit of dollar_figure in none of petitioners' dollar_figure sec_29 credit was allowed resulting in a minimum_tax_credit carryover of dollar_figure in their petition the days do not dispute any of the adjustments to taxable_income set forth in the statutory_notice_of_deficiency the adjustments to income to which the petitioners have not assigned error or otherwise placed at issue in the petition total dollar_figure for dollar_figure for and dollar_figure for petitioners instead seek tax relief under sec_59 by excluding from amti tax_preferences and adjustments which they allege do not provide a tax_benefit in order to increase the sec_29 credits they can use against rit for each year in issue sec_29 renumbered b for tax years beginning after date limits the sec_29 nonconventional fuel source credit available in any year against rit to the excess of a taxpayer's rit reduced by credits allowable under sec_27 and sec_28 over the tmt for that year the complicated interplay between sec_29 the amt and the tax_benefit_rule spawns the case before us in order to readily understand the arguments of the parties in this matter we must first examine the history and function of both the minimum_tax and the tax_benefit_rule a the minimum_tax since the internal_revenue_code has included minimum_tax provisions for both corporate and individual taxpayers tax reform act of publaw_91_172 83_stat_487 congress enacted the minimum_tax to prevent corporate and individual taxpayers from aggregating deductions to the point where they pay either no tax or a shockingly low tax 842_f2d_180 7th cir affg 88_tc_663 deductions which might otherwise result in this outcome are classified as tax preference items sec_301 of the tax reform act of publaw_91_172 83_stat_580 imposed a minimum_tax on certain tax preference items to be added on to a taxpayer's other tax_liability this scheme remained in effect with only minor changes as the only minimum_tax formulation in the internal_revenue_code until see revenue act of publaw_95_600 92_stat_2871 the revenue act of purported to repeal the add-on_minimum_tax for individuals and replace it with a new amt formulation beginning in other sources indicate however that the two provisions co-existed in the internal_revenue_code until the add-on_minimum_tax was finally repealed by the tax equity and fiscal responsibility act of tefra publaw_97_ sec a 96_stat_411 and supplanted by an amended alternative_minimum_tax 102_tc_1 n affd 41_f3d_130 3d cir affd sub nom 42_f3d_972 5th cir 784_fsupp_1206 d md this tefra amt provision remained in effect from until its amendment by the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 which expanded the amt for individuals see s rept 1986_3_cb_515 the post-1986 amt rules sections were enacted to achieve one overriding objective to establish a floor for tax_liability so that a taxpayer pays some tax regardless of the tax breaks otherwise available to him under the rit see s rept supra c b vol pincite the amt rules accomplish this goal by eliminating favorable treatment to certain items that are treated favorably for purposes of the rit tax preference items sec_55 sec_57 the amt is paid only if and to the extent that it exceeds the taxpayer's rit sec_55 the starting point in computing amt liability is determining amti amti is computed in the same manner as regular taxable_income except that the adjustments provided in sec_56 and sec_58 are taken into account for amti and the tax preference items set forth in sec_57 are not permitted to reduce amti sec_55 to determine the taxable_amount of amti amti is reduced by an exemption_amount which in the instant case amounts to dollar_figure subject_to a gradual phase-out as amti exceeds dollar_figure sec_55 the amt rate is then applied to amti as reduced by the exemption_amount sec_55 for the taxable years at issue in the instant case the applicable amt rate i sec_21 percent the resulting tax figure is then reduced by the alternative minimum foreign_tax_credit which petitioners did not have in any of the taxable years at issue to arrive at tmt sec_55 next rit is compared to tmt rit is not reduced by any nonrefundable_credits other than the foreign_tax_credit and the possessions tax_credit before being compared to the tmt sec_55 if tmt is greater than the rit the tmt is the final tax_liability for the taxable_year sec_55 if on the other hand rit exceeds the tmt nonrefundable_credits including the sec_29 nonconventional fuel source credit are applied in a set order to reduce the rit but not below the tmt for the taxable_year see eg sec_29 finally the sec_53 minimum_tax_credit is applied against the rit but again only to the extent that the rit exceeds the tmt sec_53 pursuant to sec_53 the amount available for the minimum_tax_credit is increased by any sec_29 credits not allowed solely by reason of the limitation of sec_29 the sec_53 minimum_tax_credit can be carried forward indefinitely to subsequent taxable years and utilized to reduce regular_tax to the extent it exceeds tmt in those years sec_53 c b the tax_benefit_rule presumably since congress recognized that it could not envision all of the possible inequities of the minimum_tax it incorporated sec_58 which provided a so-called tax_benefit_rule as part of the add-on_minimum_tax system in tax reform act of publaw_94_455 90_stat_1553 the sec_58 tax_benefit_rule mandated that the secretary_of_the_treasury prescribe regulations under which items of tax preference shall be properly adjusted where the tax treatment giving rise to such items will not result in the reduction of the taxpayer's tax under this subtitle for any taxable years although sec_58 was added to the code at a time when the only minimum_tax in the code was the add-on rather than the amt it survived the transition between the two types of minimum_tax that occurred in post-tefra that congress affirmatively chose to retain the tax_benefit_rule in the wake of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 is demonstrated by the fact that the provision was renumbered as sec_59 and its language slightly changed nevertheless there are substantive differences between former sec_58 and current sec_59 effective for taxable years after sec_59 as amended by the omnibus budget reconciliation act of publaw_101_239 103_stat_2106 provides as follows the secretary may prescribe regulations under which differently treated items shall be properly adjusted where the tax treatment giving rise to such items will not result in the reduction of the taxpayer's regular_tax for the taxable_year for which the item is taken into account or for any other taxable_year emphasis added the substitution of the word may for shall in sec_59 renders the tax_benefit_rule discretionary in 88_tc_663 ndollar_figure affd 842_f2d_180 7th cir we drew attention to the word change in sec_59 but noted that it did not affect the outcome of that case since the change did not apply to the tax years before the court moreover whereas sec_58 was concerned with the effect of preferences on a taxpayer's income_tax_liability sec_59 focuses on the narrower effect of preferences and adjustments on a taxpayer's regular_tax_liability the legislative_history surrounding retention of the tax_benefit_rule indicates that congress indeed intended to constrain its application to wit it is clarified that the application of the tax_benefit_rule to the minimum_tax is within the discretion of the secretary_of_the_treasury since the regular and minimum taxes generally are computed separately relief from the minimum_tax under the tax_benefit_rule is not appropriate solely by reason of the fact that a taxpayer has received no benefit under the regular_tax with respect to a particular item h conf rept c b vol emphasis added as further evidence of the limited scope of sec_59 the legislative_history states without mentioning the tax_benefit_rule that credits that cannot be used by the taxpayer due to the effect of the alternative_minimum_tax can be carried over to other taxable years under the rules generally applying to credit carryovers s rept supra c b pincite we now apply the foregoing principles to the facts before us for the taxable years through petitioners were entitled to certain sec_29 nonconventional fuel source credits however due to the sec_29 limitation only a small portion of their qualified sec_29 credits could be used in the taxable years through to increase their permissible sec_29 credit limitation petitioners assert that for the years through they did not garner any_tax benefits against rit from certain tax preference items and adjustments rather petitioners posit that sufficient sec_29 credits would have enabled them to have the same rit liability in the absence of the preferences and adjustments simply put petitioners seek to avoid adding back tax preference items to amti for which they allegedly received no tax_benefit against rit in computing the limitation on sec_29 credits they may take against rit respondent contends on the other hand that relief under sec_59 is not warranted simply because petitioners received no current regular_tax benefit with respect to preferences deductions and or credits we hold that the application of the sec_59 tax_benefit_rule is inappropriate in petitioners' case for the following reasons the amt limits the use of nonrefundable_credits as well as preferences and exclusions the disallowed sec_29 credits may be carried forward indefinitely to future taxable years under sec_53 significant differences exist between the amt and the add-on_minimum_tax and petitioners did in fact receive a current tax_benefit against rit from their tax preference items the amt limits the use of nonrefundable_credits as well as preferences and exclusions petitioners would recompute amti by excluding certain preferences that are not otherwise deductible from amti if successful petitioners would lower their tmt and thereby augment the availability of sec_29 credits under the sec_29 limitation in effect petitioners would increase the spread between rit and tmt thus petitioners seek to do indirectly that which the code does not allow directly apply nonrefundable_credits against tmt see s rept supra c b pincite if sec_59 applied in the manner petitioners advocate taxpayers with sufficient amounts of nonrefundable_credits as well as adjustments and or preferences would be able to completely avoid federal_income_tax liability despite having large economic incomes respondent's brief offers a useful illustration of how petitioners' position skirts congress' intent in enacting the amt see first chicago corp v commissioner f 2d pincite suppose that for a taxpayer with no foreign tax_credits had dollar_figure million of gross_income and dollar_figure million of preferential deductions although the taxpayer would have no rit liability the taxpayer would have amt liability because preferential deductions are not allowable in computing minimum taxable_income but if the taxpayer also had sufficient nonrefundable_credits to completely eliminate regular_tax_liability on dollar_figure million of gross_income under petitioners' theory none of the dollar_figure million of preferences would be added back to taxable_income in computing amti thus the taxpayer would completely avoid federal_income_tax liability despite having an economic_income of dollar_figure million that petitioners seek to avoid less tax than is hypothetically possible under their theory as shown by the preceding scenario does not bolster their tenuous position see united_states v deckelbaum f_supp pincite sec_53 permits an indefinite carryover of disallowed sec_29 credits to future taxable years the putative use of the sec_59 tax_benefit_rule is also inappropriate due to the availability of the sec_53 minimum_tax_credit congress recognized that taxpayers may not be able to use currently all of their sec_29 credits because of the sec_29 limitation and therefore allowed the indefinite carryover of these credits under sec_53 sec_53 sec_59 was added to the code to give the secretary the flexibility to provide relief in the event a taxpayer would not get a reduction in regular_tax_liability from an item that was includable in the amt base sec_59 explicitly authorizes relief only where an item will not result in the reduction of the taxpayer's regular_tax for the taxable_year for which the item is taken into account or for any other taxable_year emphasis added in the instant case however petitioners may obtain a tax_benefit from their tax preference items indirectly through liberated sec_29 credits that can be applied against rit in future taxable years pursuant to sec_53 petitioners argue that the fact that they may at some future time indirectly derive a tax_benefit from the tax preference items via the freed-up sec_29 credits is mooted by 842_f2d_180 7th cir in first chicago corp the taxpayer had no regular_tax_liability for and in large part due to a plethora of foreign tax_credits id pincite the credits were sufficient to offset in full the tax_liability that would have resulted if the taxpayer's regular income had not also been reduced by preference items id thus the taxpayer received no current tax_benefit from the preferences id pincite moreover the excess_credits liberated by the preferences had not yet expired unused id respondent argued that the add-on_minimum_tax should nevertheless be imposed for and because of the potential for tax reduction in subsequent years however this court as well as the court_of_appeals for the seventh circuit was concerned that if the taxpayer paid tax on a preference item for a year in which it derived no benefit due to the existence of credits and those credits later expired unused the statute_of_limitations on refunds could bar recovery by the taxpayer of the extra tax it had paid in the earlier year id pincite first chicago corp v commissioner t c pincite this court held that no minimum_tax is due for the years in which the then useless preferences arose but the tax is best imposed only when and only to the extent that petitioner realizes tax benefits generated by the preferences first chicago corp v commissioner t c pincite first chicago corp is readily distinguishable from the instant case perhaps most saliently sec_29 played no role whatsoever in the decision therein the amt differs markedly from the add-on_minimum_tax in their misplaced reliance on first chicago corp petitioners also ignore the substantial differences between the add-on_minimum_tax at issue in that case and the amt at issue in the instant case in first chicago corp itself this court stated the 'minimum tax' is to be sharply distinguished from the 'alternative minimum tax' first chicago corp v commissioner t c pincite n these differences overshadow any similarities and render the principles set forth in first chicago corp inapplicable to the matter before us see united_states v deckelbaum f_supp pincite the district_court in deckelbaum expressly declined to extend the holding of first chicago corp to cases involving the amt united_states v deckelbaum f_supp pincite the issue was whether the taxpayers could adjust certain tax preference items downward to determine the amount of amt they owed for under sec_58 the taxpayers' revised computation of tax although consonant with the taxpayers' approach in first chicago corp was rejected as directly contrary to the stated goal of the amt id in deckelbaum because the taxpayer could not avoid amt even in the absence of any preferences and because nonrefundable_credits could not be used to reduce amt the court held that a reduction of amt under then- sec_58 because of excess nonrefundable_credits was not warranted id pincite in so holding deckelbaum clarified the important distinction in the methods by which the add-on_minimum_tax and the amt are calculated id pincite the add-on_minimum_tax was computed on a tax_base consisting of the sum of a taxpayer's tax_preferences less an applicable minimum_tax deduction the minimum_tax was then added to the taxpayer's rit in order to determine his total income_tax_liability thus a taxpayer who reported items of tax preference but who irrespective of such items would have owed no tax because of the availability of credits subjected himself to tax_liability under the add-on tax provisions solely by virtue of the fact that he reported the tax preference items stated otherwise the taxpayer in such a case theoretically could have avoided payment of the add-on_minimum_tax by simply not claiming the items of tax preference first chicago corp resolved this anomaly by holding that if a taxpayer did report such items and they resulted in no immediate tax_benefit they would not increase the add-on_minimum_tax for that year first chicago corp v commissioner f 2d pincite no such anomaly is present in cases involving the amt in contrast to the add-on_minimum_tax at issue in first chicago corp a taxpayer cannot avoid amt liability simply by failing to claim preferences there is another important distinction between first chicago corp which involved sec_58 and the instant case whereas sec_58 was mandatory even in the absence of implementing regulations the application of sec_59 lies at the discretion of the secretary see first chicago corp v commissioner t c pincite n unlike our decision in first chicago where the court reluctantly felt it necessary to do the secretary's job the discretionary nature of sec_59 relieves us of that awkward responsibility first chicago corp v commissioner t c pincite petitioners received a current tax_benefit from tax preference items finally if the court were to sanction petitioners' computation of amti petitioners' tax_liabilities would approximate the amount of tax that they would have owed had they been able to use the sec_29 credits against rit without regard for the sec_29 limitation in the first place petitioners in effect argue that the ceiling on the sec_29 credit is raised for every dollar of credit they have petitioners would transpose the express limitation of sec_29 into a dead letter it seems unlikely that congress intended to legislate a limitation so elastic as to be no limitation at all as a result of the sec_29 limitation petitioners cannot claim that sufficient sec_29 credits would have reduced rit as much as their items of tax preference and that therefore they received no benefit from the latter in fact only a small amount of petitioners' credits was allowed in and none was permitted in and against rit pursuant to sec_29 see supra pp thus petitioners' tax preference items reduced their rit to an extent that their sec_29 credits could not match this sharply contrasts with the situation in first chicago corp in which the taxpayer's use of foreign tax_credits against rit was not subject_to an initial limitation first chicago corp v commissioner t c pincite the instant case is also readily distinguishable from 97_tc_282 affd in part revd in part and remanded without published opinion 996_f2d_1231 11th cir in which this court held that preference items should be reduced by certain itemized_deductions in calculating the taxpayers' amt in breakell the court was concerned that if this were not done the taxpayers would be subject_to the amt on an amount that in no way produced a tax_benefit id pincite furthermore the taxpayers' net_operating_loss_deduction therein was not eligible to be carried over to a subsequent taxable_year id pincite in contrast as already discussed the days currently benefited from their tax preference items and may also indefinitely carry over liberated sec_29 credits to subsequent taxable years due to sec_53 to reflect the foregoing decision will be entered for respondent appendix sec_29 b limitations and adjustments -- application with other credits --the credit allowed by subsection a for any taxable_year shall not exceed the excess if any of -- a the regular_tax for the taxable_year reduced by the sum of the credits allowable under subpart a and sec_27 and sec_28 over b the tentative_minimum_tax for the taxable_year sec_53 credit for prior year minimum_tax liability a allowance of credit --there shall be allowed as a credit against the tax imposed by this chapter for any taxable_year an amount equal to the minimum_tax_credit for such taxable_year b minimum_tax_credit --for purposes of subsection a the minimum_tax_credit for any taxable_year is the excess if any of -- the adjusted_net_minimum_tax imposed for all prior taxable years beginning after over the amount allowable as a credit under subsection a for such prior taxable years c limitation --the credit allowable under subsection a for any taxable_year shall not exceed the excess if any of -- the regular_tax_liability of the taxpayer for such taxable_year reduced by the sum of the credits allowable under subparts a b d e and f of this part over the tentative_minimum_tax for the taxable_year d definitions --for purposes of this section-- net_minimum_tax -- a in general --the term net_minimum_tax means the tax imposed by sec_55 b credit not allowed for exclusion preferences -- i adjusted_net_minimum_tax --the adjusted_net_minimum_tax for any taxable_year is-- i the amount of the net_minimum_tax for such taxable_year reduced by ii the amount which would be the net_minimum_tax for such taxable_year if the only adjustments and items of tax preference taken into account were those specified in clause ii and if sec_59 did not apply ii specified items --the following are specified in this clause-- i the adjustments provided for in subsection b of sec_56 and ii the items of tax preference described in paragraphs and of sec_57 iii special rule --the adjusted_net_minimum_tax for the taxable_year shall be increased by the amount of the credit not allowed under sec_29 relating to credit for producing fuel from a nonconventional source solely by reason of the application of sec_29 or not allowed under sec_28 solely by reason of the application of sec_28 or not allowed under sec_30 solely by reason of the application of sec_30 iv credit allowable for exclusion preferences of corporations --in the case of a corporation-- i the preceding provisions of this subparagraph shall not apply and ii the adjusted_net_minimum_tax for any taxable_year is the amount of the net_minimum_tax for such year increased by the amount of any credit not allowed under sec_29 solely by reason of the application of sec_29 or not allowed under sec_28 solely by reason of the application of sec_28 tentative_minimum_tax --the term tentative_minimum_tax has the meaning given to such term by sec_55 sec_55 alternative_minimum_tax imposed a general_rule --there is hereby imposed in addition to any other tax imposed by this subtitle a tax equal to the excess if any of-- the tentative_minimum_tax for the taxable_year over the regular_tax for the taxable_year b tentative_minimum_tax --for purposes of this part-- in general --the tentative_minimum_tax for the taxable_year is-- a percent percent in the case of a taxpayer other than a corporation of so much of the alternative_minimum_taxable_income for the taxable_year as exceeds the exemption_amount reduced by b the alternative_minimum_tax_foreign_tax_credit for the taxable_year alternative_minimum_taxable_income --the term alternative_minimum_taxable_income means the taxable_income of the taxpayer for the taxable year-- a determined with the adjustments provided in sec_56 and sec_58 and b increased by the amount of the items of tax preference described in sec_57 if a taxpayer is subject_to the regular_tax such taxpayer shall be subject_to the tax imposed by this section and if the regular_tax is determined by reference to an amount other than taxable_income such amount shall be treated as the taxable_income of such taxpayer for purposes of the preceding sentence c regular_tax -- in general --for purposes of this section the term regular_tax means the regular_tax_liability for the taxable_year as defined in sec_26 reduced by the foreign_tax_credit allowable under sec_27 and the sec_936 credit allowable under sec_27 such term shall not include any_tax imposed by sec_402 and shall not include any increase in tax under sec_47 or subsection j or k of sec_42 cross references --for provisions providing that certain credits are not allowable against the tax imposed by this section see sec_26 sec_28 sec_29 and sec_38 d exemption_amount --for purposes of this section-- exemption_amount for taxpayers other than corporations --in the case of a taxpayer other than a corporation the term exemption_amount means-- a dollar_figure in the case of -- i a joint_return or ii a surviving_spouse b dollar_figure in the case of an individual who-- i is not a married individual and ii is not a surviving_spouse and c dollar_figure in the case of-- i a married individual who files a separate_return or ii an estate_or_trust for purposes of this paragraph the term surviving_spouse has the meaning given to such term by sec_2 and marital status shall be determined under sec_7703 sec_57 items of tax preference a general_rule --for purposes of this part the items of tax preference determined under this section are-- depletion -- intangible drilling costs -- appreciated_property charitable deduction
